UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 13-1618


GINA DEVASAHAYAM,

                Plaintiff – Appellant,

          v.

PAUL S. HOFFMAN; UNIVERSITY OF VIRGINIA,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Charlottesville.  B. Waugh Crigler,
Magistrate Judge. (3:12-cv-00037-BWC)


Submitted:   July 26, 2013                 Decided:   August 1, 2013


Before SHEDD and DAVIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Gina Devasahayam, Appellant Pro Se.     Alison Paige Landry,
UNIVERSITY  OF   VIRGINIA,  Charlottesville,  Virginia,  for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Gina Devasahayam appeals the magistrate judge’s order *

granting summary judgment on her claims of gender and national

origin discrimination, sexual harassment, and retaliation.                     We

have       reviewed   the   record      and   find    no   reversible      error.

Accordingly, we affirm the magistrate judge’s order and deny as

moot Devasahayam’s motion to expedite the appeal.                     We dispense

with oral argument because the facts and legal contentions are

adequately      presented    in   the   materials     before   this    court   and

argument would not aid the decisional process.



                                                                         AFFIRMED




       *
       The parties          consented to the         exercise of dispositive
jurisdiction by a           magistrate judge         pursuant to 28 U.S.C.
§ 8636(c) (2006).



                                         2